Mr. Justice Steele
delivered the opinion of the court.
The Cripple Creek Mine and Supply'Company and others brought suit in the district court of Teller county against Charles L. Splain, and James T. Stewart as sheriff, to enjoin the defendants from selling certain property described in the complaint, under a certain decree foreclosing a mechanics’ lien; alleging in the complaint, among other things, that the said decree was not entered by the consideration of the court, but was entered upon and by the terms of an agreement and stipulation entered into by and between said Splain, the plaintiff, and one J. S. Vis*193ger, pretending to act for and in the name,óf The Marie Mining Company, the defendant in said snit; that in and by said decree a certain leasehold interest of the said Marie Mining Company was directed to be sold, and that in the complaint in the suit brought by Splain against The Marie Mining Company he did not claim an interest in said lease; that the property directed by the decree to be sold was not subject to a mechanics’ lien. The trial resulted in a judgment in favor of the plaintiff and a modification of the judgment obtained by Splain against The Marie Mining Company.
From this judgment Splain has brought the case here for review, by writ of error.
In the judgment rendered by the court in this case, the court found that its judgment theretofore rendered was excessive and reduced the amount thereof in the sum of a few hundred dollars; it also found that the judgment was erroneous, and ordered that as to the sum of eighteen hundred dollars said Splain was not entitled to a lien upon the property of The Marie Mining Company.
From the foregoing it appears that the amount of judgment rendered was not in excess of the sum of twenty-five hundred dollars, that no franchise or freehold is involved; and, there being no fairly debatable constitutional question presented, it is ordered that the writ of error be, and it is hereby, dismissed. Dismissed.